   Case: 1:15-cv-06432 Document #: 197 Filed: 10/30/18 Page 1 of 3 PageID #:2269



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CAVINAUGH L. HUGHES,

                       Plaintiff,

         v.                                              No. 15 C 6432

 SERGEANT DURRETT and                                    Judge: Hon. Jorge L. Alonso
 LIEUTENANT BROWN,
                                                         Magistrate Judge Jeffrey T. Gilbert
                       Defendants.

              PLAINTIFF’S UNOPPOSED MOTION TO COMMENCE TRIAL
                             ON NOVEMBER 6, 2018

        Plaintiff, CAVINAUGH L. HUGHES, by and through his attorneys, respectfully

requests that his trial begin one day later than currently scheduled, on November 6, 2018.

In support of his motion, Plaintiff states as follows:

        1.    Plaintiff’s suit against Defendants Sergeant Durrett and Lieutenant Brown

is scheduled to begin on November 5, 2018.

        2.    On October 24, 2018, this Court ordered that the inmate witnesses who had

provided affidavits in support of Plaintiff’s claim would be called as witnesses over video.

        3.    Plaintiff had intended to call Daniel Olivares, Christopher Schalk, William

Finney, Alejandro Quezada, and Ronald Patterson, all of whom are incarcerated at Illinois

Department of Corrections facilities, on the second day of trial, after the testimony of

Plaintiff.

        4.    On October 26, 2018, the Court informed Plaintiff that Daniel Olivares,

Christopher Schalk, William Finney, Alejandro Quezada, and Ronald Patterson, all of

whom are incarcerated at Illinois Department of Corrections facilities, would not be able
   Case: 1:15-cv-06432 Document #: 197 Filed: 10/30/18 Page 2 of 3 PageID #:2270



to provide testimony on Tuesday, November 6, 2018, and would have to be called on

Wednesday, November 7, 2018.

       5.      Plaintiff does not expect that its case in chief will last longer than two days.

       6.      On October 30, 2018, Plaintiff’s counsel contacted Defendants’ counsel to

ask if they would agree to start the trial a day later, on November 6, 2018. Defendants’

counsel had no objection.

       7.      To the extent that this would limit the total time spent on Plaintiff’s case in

chief, it would limit the amount of days that Plaintiff Cavinaugh Hughes, Defendants

Durrett and Brown, and other witnesses, need to be available for trial, and would promote

judicial efficiency.

       8.      No party will be prejudiced by granting this extension.

       WHEREFORE, Plaintiff requests his trial begin one day later than currently

scheduled, on November 6, 2018, and any other relief this Court deems just and

equitable.

                                              Respectfully submitted,
                                              CAVINAUGH L. HUGHES

                                              By:    /s/ Hailey M. Golds
                                                     One of Plaintiff’s Attorneys

                                              Frederic S. Lane (1570382)
                                              Hailey M. Golds (6312907)
                                              ROBBINS SCHWARTZ NICHOLAS
                                                LIFTON & TAYLOR, LTD.
                                              55 West Monroe, Suite 800
                                              Chicago, Illinois 60603-5144
                                              (312) 332-7760
                                              (312) 332-7768 (Fax)
                                              flane@robbins-schwartz.com
                                              mwetzel@robbins-schwartz.com




                                               2
   Case: 1:15-cv-06432 Document #: 197 Filed: 10/30/18 Page 3 of 3 PageID #:2271



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed this PLAINTIFF’S UNOPPOSED MOTION
TO COMMENCE TRIAL ON NOVEMBER 6, 2018 with the Clerk of the Court using the
CM/ECF system on October 30, 2018, which constitutes service on all counsel of record,
registered filing users, pursuant to Fed. R. Civ. P. 5(b)(2)(D) and L.R. 5.9.



                                              s/ Hailey M. Golds
                                              Hailey M. Golds


801942v1




                                          3
